DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
head gaze sensor in claim 1 (defined in the specification as a camera, inertial sensor, or 3D camera, etc.).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to Claim 1, line 8-9, the recitation of “said at least one processor” lacks proper antecedent basis.  It is noted the processor is introduced after the “measuring” step.
In regard to Claim 1, line 11, the recitation of “a subject’s” is indefinite because it is unclear if the subject is different or the same as previously recited.  Since it is assumed that said limitation refers to the same subject, proper antecedent basis is required.
In regard to Claim 1, line 16, the recitation of “a subject’s” is indefinite because it is unclear if the subject is different or the same as previously recited.  Since it is assumed that said limitation refers to the same subject, proper antecedent basis is required.
In regard to Claim 1, last two lines, the recitation of “said target limit” is indefinite because it is unclear if said target limit is the same or different than the previously recited “one or more target limit parameters.”  Since it is assumed that both are the same, proper antecedent basis is required.

In regard to Claim 3, the claim recites “the visual background” and dependency to claim 1.  However, claim 1 does not include “the visual background.”  Therefore, proper antecedent basis is lacking.
In regard to Claims 5-6, the recitation of “said processor” is indefinite because claim 1 recites “at least one processor” and therefore it is unclear if “said processor” is referring to the same or different processor.  Assuming the same processor is being referred to, proper antecedent basis should be used.  Clarification is requested.
In regard to Claim 7-10, the recitation of “a subject” is indefinite because it is unclear if the subject is different or the same as previously recited.  Since it is assumed that said limitation refers to the same subject, proper antecedent basis is required.
In regard to Claim 7, the recitation of “said controller” lacks proper antecedent basis.  Assuming the controller is referring to the processor previously recited, correction is required.
In regard to Claim 7, the recitation of “a variance” is indefinite because it is unclear if the variance is different or the same as previously recited.  Since it is assumed that said limitation refers to the same variance, proper antecedent basis is required.
In regard to Claim 7, the recitation of postural sensor is indefinite because it is unclear how the postural sensor and the head gaze sensor in Claim 1 differ.  As best understood, both refer to the same.  However, clarification is requested.

In regard to Claim 9-10, the recitation of “inertial sensors providing a signal corresponding to a subject’s head position and orientation” is indefinite because it is unclear how the inertial sensors and the head gaze sensor for measuring the subject’s head position and orientation in Claim 1 differ.  As best understood, both refer to the same, in which case consistent language and proper antecedent basis for the relevant limitations should be used.  However, clarification is requested.
In regard to Claim 11, the recitation of “additional feedback” is indefinite because it is unclear how said additional feedback differs from the visual feedback recited in Claim 1.  It is assumed that both refer to the same, however, clarification is required.
In regard to Claim 13, 15, 17, 19, the recitation of “said head position and orientation sensor” lacks proper antecedent basis.  Further, it is unclear how the head position and orientation sensor and the head gaze sensor for measuring the subject’s head position and orientation in Claim 1 differ.  As best understood, both refer to the same, in which case consistent language and proper antecedent basis for the relevant limitations should be used.  However, clarification is requested.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached at 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791


/DEVIN B HENSON/Primary Examiner, Art Unit 3791